IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 96-30047
                           Summary Calendar



PETER LENYA MMATLOA,
                                            Plaintiff-Appellant,

                                versus

U.S. MARSHAL, ET AL.,
                                            Defendant-Appellee.




            Appeal from the United States District Court
                for the Western District of Louisiana
                             (95-CV-1628)


                             May 17, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Peter Mmatloa appeals the district court's dismissal of his

habeas petition.     Mmatloa does not contest the deportation order

entered against him on July 20, 1995.         Rather, he contests the

alleged illegal detainer placed upon him from May 30, 1995 to June

28, 1995.   Since Mmatloa is no longer being held pursuant to the

alleged illegal detainer, his petition is moot.

     AFFIRMED.




    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.